Exhibit SETTLEMENT AGREEMENT This SETTLEMENT AGREEMENT (the “Agreement”) is made and entered into as of March 3, 2008 by and among UBS Securities LLC and UBS Loan Finance LLC (collectively, “UBS”), The Finish Line, Inc. and Headwind, Inc. (collectively “Finish Line”) and Genesco Inc. (“Genesco”).UBS, Finish Line, and Genesco are individually referred to herein as a “Party,” and collectively as the “Parties.” W I T N E S S E T H WHEREAS, UBS has filed an action captioned UBS Securities LLC et al. v. The Finish Line, Inc. et al., Civil Action No. 07 Civ. 10382, in the United States District Court for the Southern District of New York (the “New York Action”) against Finish Line and Genesco seeking costs and a declaration that (1) UBS is relieved of its obligations under the Bank and Bridge Facilities Commitment Letter by and between UBS and Finish Line, dated June 17, 2007 (the “Commitment Letter”), as extended, and (2) the Commitment Letter is void or voidable by UBS as a result of the failure of conditions to closing and other requirements under the Commitment Letter; and WHEREAS, Finish Line has asserted six counterclaims against UBS in the New York Action; and WHEREAS, there is also another lawsuit currently pending among UBS, Genesco, and Finish Line in the Chancery Court for the State of Tennessee, Twentieth Judicial District, Davidson County, Part III, captioned Genesco Inc. v. The Finish Line, Inc. et al., No. 07-2137-II(III) (the “Tennessee Action”); and WHEREAS, all Parties deny any and all liability in connection with the subject matter of the New York Action and the Tennessee Action; and WHEREAS, all Parties wish to settle any and all claims between them, whether or not related to the New York Action or the Tennessee Action in order to avoid the expense, inconvenience, and distraction of further litigation; and NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Parties covenant and agree, in full and final settlement of the New York Action and the Tennessee Action, whether in those Actions or otherwise, and all claims that have or could have been asserted by UBS, Genesco, and Finish Line, as follows: 1.Payment.In settlement of the claims asserted by the Parties and in consideration of the termination of the agreements specified in Paragraph 3 herein, (1) UBS and Finish Line, together, shall pay Genesco the sum of $175,000,000 (USD), to be deposited into an account maintained by Genesco.In addition, Finish Line, as further consideration for settlement of the claims against it and termination of the Merger Agreement, shall transfer to Genesco the number of duly authorized, validly issued shares of Finish Line Class A Common Stock equal to twelve percent (12%) of the post-issuance Finish Line common stock issued and outstanding, such issued and outstanding shares constituting 6,518,971 shares (“Shares”).The aforementioned payments and transfers shall be made no later than 5:00 p.m. Eastern Standard Time, Friday, March 7, 2008.In addition, Finish Line, without undue delay, shall undertake reasonable best efforts to cause such Shares to be registered and listed for trading and, as soon as reasonably practicable thereafter, Genesco will use its reasonable best efforts to distribute such 2 Shares to its common shareholders.There shall be no further payment from UBS or Finish Line to Genesco or from any of the Parties to each other.All Parties shall bear their own legal fees, costs, and expenses and waive any and all claims for reimbursement, indemnification or contribution, except as provided in this Agreement. 2.Release of Claims.Except for the obligations set forth in this Agreement, and except as provided in Paragraph 1 above, the Parties each hereby release and forever discharge each other and the others’ respective members, officers, directors, employees, attorneys, advisors, agents, parents, subsidiaries, affiliates, heirs, executors, administrators, predecessors, successors and assigns, from all actions, causes of action, suits, debts, dues, sums of money, accounts, reckonings, bonds, bills, specialties, covenants, contracts, controversies, agreements, promises, variances, trespasses, damages, judgments, executions, claims, and demands whatsoever, in law or equity, which against each other they ever had, now have or hereafter can, shall or may have, by reason of any matter, cause or thing whatsoever, from the beginning of the world to the day this Agreement is executed by all Parties, including, but not limited to those related, in any way, to the claims asserted or that could have been asserted by the Parties in the New York Action or Tennessee Action. It is the intention of the Parties to extinguish all Released Claims and consistent with such intention, the Parties hereby expressly waive their rights to the fullest extent permitted by law, to any benefits of the provisions of Section 1542 of the California Civil Code or any other similar state law, federal law or principle of common law, which may have the effect of limiting the releases set forth herein.Section 1542 of the California Civil Code provides: A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING 3 THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR. The Parties acknowledge that they may discover facts in addition to or different from those that they now know or believe to be true with respect to the subject matter of the releases granted herein, but acknowledge that it is their intention to fully, finally and forever settle, release and discharge any and all claims hereby known or unknown, suspected or unsuspected, which do or do not exist, or heretofore existed, and without regard to the subsequent discovery or existence of such additional or different facts. 3.Termination of Agreements.Upon execution of this Agreement, all rights and obligations under the Agreement and Plan of Merger by and among Finish Line and Genesco, dated June 17, 2007 (the “Merger Agreement”), the Commitment Letter, the Bank and Bridge Facilities Fee Letter, dated June 17, 2007 (“Fee Letter”), the Engagement Letter between UBS Securities LLC and The Finish Line, Inc., dated June 17, 2007 (“Engagement Letter”), the Amendment to Bank and Bridge Facilities Commitment Letter (“Amendment Letter”), dated October 12, 2007, the letter agreement between UBS Securities LLC and The Finish Line, Inc., dated October 3, 2006 (the “October 2006 M&A Engagement Letter”), the Indemnification Agreement between UBS Securities LLC and The Finish Line, Inc., dated October 3, 2006 (the “October 2006 Indemnification Agreement”), the letter agreement between UBS Securities LLC and The Finish Line, Inc., dated June 11, 2007, as amended (the “June 2007 M&A Engagement Letter”), the Indemnification Agreement between UBS Securities LLC and The Finish Line, Inc., dated June 11, 2007 (the “June 2007 Indemnification Agreement”), and the Confidentiality Agreement between UBS Securities LLC and The Finish Line, Inc., dated September 25, 2006 (the “Confidentiality Agreement”), running to any party whatsoever, including third party 4 beneficiaries, if any, whether current or future, intended or unintended, shall terminate without cost or fee without further action by the respective parties thereto, even if such rights were to have survived termination of any of the foregoing agreements. 4.Dismissal of the Litigation.
